Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
The adapter apparatus and image pickup apparatus using the same as shown in the “First Embodiment” described in ¶0117-0150 and shown in detail in Figures 6-12.  This species is characterized by the combination of an electrical connection between the camera and lens, first and second cylinders which are unable to rotate relative to each other, and the anti-rattling function of the adapter being actuated by movement of the first claw portion of the adapter by the claw portion of the camera body.  That is, mounting the adapter to the camera body by turning operation member 350 of the camera body causes the movement of the second cylinder in the axial direction which causes the lens to be pulled tight against the adapter and the electrical contacts in the adapter.  In addition to the generic claims 1, 15, 16, and 21, Species A appears to correspond to claims 2-5 and 17.
The adapter apparatus and image pickup apparatus using the same as shown in the “Second Embodiment” described in ¶0151-0165 and shown in detail in Figures 13A-18C. This species is characterized by the combination of the lack 
The adapter apparatus and image pickup apparatus using the same as shown in the “Third Embodiment” described in ¶0166-0190 and shown in detail in Figures 19A-30B. This species is characterized by the combination of an electrical connection between the camera and lens, the movable part being formed of a pair of internal movable cylinders which have a screw thread interface between each other and an externally protruding operational member having a locking structure, and both the mounting and the anti-rattling function of the adapter with respect to the lens being actuated by the operator moving operation member 560.  That is, loose mounting of the lens to the adapter is accomplished by movement of the operation member to the position of Figure 27B and 28B by the operator which is followed by further turning the operation member to the positon of Figure 27C and 28C to cause both the lens to be pulled tight against the adapter and the adapter to be pulled tight against the camera by 
The adapter apparatus and image pickup apparatus using the same as shown in the “Fourth Embodiment” described in ¶0191-0200 and shown in detail in Figures 31-35C. This species is characterized by the combination of the lack of an electrical connection between the camera and lens, the movable part being formed of a pair of internal movable cylinders which have a screw thread interface between each other and an externally protruding operational member, and both the mounting and the anti-rattling function of the adapter with respect to the lens being actuated by the operator moving operation member 966.  That is, loose mounting of the lens to the adapter is accomplished by movement of the operation member and the entire outer cylindrical portion 930 to the position of Figures 34B and 35B by the operator which is followed by further turning the operation member to the positon of Figure 34C and 35C to cause both the lens to be pulled tight against the adapter and the adapter to be pulled tight against the camera by way of the two movable cylinders screwing together. In addition to the generic claims 1, 15, 16, and 21, Species D appears to correspond to claims 13 and 19.
The adapter apparatus and image pickup apparatus using the same as shown in the “Fifth Embodiment” described in ¶0200-0213 and shown in detail in Figures 36-41C. This species is characterized by the combination of the lack of an electrical connection between the camera and lens, the movable part being formed of a trio of internal movable cylinders, one which 1140 is connected to operation member to be rotatable and two of which 1120 and 1130 which are each axially movable and have screw thread interface with the rotatable cylinder, 
The adapter apparatus and image pickup apparatus using the same as shown in the “Sixth Embodiment” described in ¶0214-224 and shown in detail in Figures 42-48C. This species is characterized by the combination of the lack of an electrical connection between the camera and lens and the adapter allowing separate control of the anti-rattling attachment of the lens mount and camera mount by providing a pair of operating members and two cylinders 1120 and 1130 which are not connected to each other in a manner which causes the actuation of one to affect the clamping action of the other. In addition to the generic claims 1, 15, 16, and 21, Species F appears to correspond to claims 3-4, 14, and 20.
The species are independent or distinct because of the different structures used to perform the anti-rattling function and resulting differences in the manner in which the adapter is operated.  The structures which characterize each species are not combinable because each performs the same overall function and interface with the same elements of the lens mount and camera body mount. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 15, 16, and 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The different structures would require significantly different text search terms and any prior art which may be relevant to the structure of one species would be unlikely to be relevant to the structures of the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Barbara McDowell on 02/19/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LEON W RHODES, JR/Examiner, Art Unit 2852